               Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 1 of 18




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20631965
Notice of Service of Process                                                                            Date Processed: 11/01/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance Company
Title of Action:                              Andrew Bradt vs. Liberty Mutual Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201977327
Jurisdiction Served:                          Texas
Date Served on CSC:                           11/01/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson
                                              832-415-1432

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                      Exhibit
                                                                     EXHIBIT
                                                                     _________
                                                                         A
Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 2 of 18


                                                                           COPY OF PLEADING PROVIDED BY PLTD
                                            CAUSE NO. 201977327

                                            RECEIPT NO.                         0.00           CIV
                                                    xxxxxxxxxx                      TR @ 736BB319
PLAINTIFF: BRADT, ANDREW                                                     In The 164th
        Vs.                                                                  Judicial District Court
DEFENDANT: LIBERTY MUTUAL INSURANCE COMPANY                                  of Harris County, Texas
                                                                             164TH DISTRICT COURT
                                                                             Houston, TX
                                                  CITATION
THE STATE OF TEXAS
County of Harris



T0: LIBERTY MUTUAL INSURANCE COyPANY BY SERVING THROUGH ITS REGISTERED
    AGENT FOR SERVICE CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION JURY DEMAND AND REOUEST FOR DISCLOSURE

This instrument was filed on the 22nd dav af October. 2019, in the above cited cause number
and cdurt. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued o.n 22nd day of October, 2019, under my hand and
seal of said Court.
                                               ~.
                                        "rp E
                                            ._ NAR'~ ~c•~, 62"'
                                    ~
Issued at reauest of:               r                    MARILYN BURGESS, District Clerk
WILSON, CHAD TROY                                   Zi Harris County, Texas
455 EAST MEDICAL CENTER BLVD        ~~ ,           /~; 201 Caroline, Houston, Texas 77002
SUITE 555                           ~a~S.         %~ti~  (P.O. Box 4651, Houston, Texas 77210)
WEBSTER, TX 77598
Tel: (832) 415-1432                     \~ S.~Generated By: CUERO, NELSON 7MM//11363046
Bar No.: 24079587

                                     OFFICER/AUTHORIZED PERSON RETURN
Came to hand at             o'clock _.M., on the               day of _`

Executed at (address)                                                                                 in

                            County at         o'clock        .M., on the          day of

          , by delivering to                                                  defendant, in person, a

true copy of this CitatS.on together with the accompanying                  copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                   of                      County, Texas


                                                          By
                  Affiant                                                     Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

 SWORN TO AND SUBSCRIBED BEFORE ME, on this               day of



                                                                               Notary Public



 N. LNT.CITR. P                               *73688319*
     Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 3 of 18
                                                                                                     10/22/2019 12:59 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37856074
                                                                                                         By: Nelson Cuero
                                                                                             Filed: 10/22/2019 12:59 PM

                           CAUSE NO.

ANDREW BRADT,                                   §               IN THE JUDICIAL COURT OF
                                                §
       Plaiiztiff,                              §
                                                §
lm                                              §                     HARRIS COUNTY, TEXAS
                                                §
LIBERTY MUTUAL INSURANCE                        §
COMPANY,                                        §
                                                §
       Defeizdant.                              §                          DISTRICT COURT


                     PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                            AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Andrew Bradt, ("Plaintiff'), and files Plaintiff s Original Petition, Jury

Demand, and Request for Disclosure, complaining of Liberty Mutual Insurance Coinpany

("Liberty Mutual") (or "Defendant") and for cause of action, Plaiiitiff respectfully shows the

following:

                                 DISCOVERY CONTROL PLAN

1.      Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                             PARTIES

2.       Plaintiff, Andrew Bradt, resides in Harris Couiity, Texas.

3.       Defendant, Liberty Mutual Insurance Company, is an insurance company engaged in the

         business of insurance in the State of Texas. Plaintiff requests service of citation upon

         Liberty Mutual Insurance Company through its registered agent for service: Corporation

         Service Comuany, 211 East 7t1 Street, Suite 620, Austin, Texas 78701-3218. Plaintiff

         requests service at this time.
     Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 4 of 18




                                           JURISDICTION

4.      The Court has jurisdiction over Liberty Mutual because this Defendant engages in the

        business of insuraiice in the State of Texas, and the causes of action arise out of Liberty

        Mutual's business activities in the state, including those in Harris County, Texas, with

        reference to this specific case.

                                                VENUE

5.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. 8z REM. CODE § 15.032.

                                                FACTS

6.      Plaintiff asserts claiins for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiff owns a Liberty Mutual hisurance Company insurance policy, number

        H3729811220240 ("the Policy"). At all relevant times, Plaintiff owned the insured

        premises located at 1603 Westbranch Drive, Houston, TX 77077 ("the Property")

8..     Liberty Mutual or its agent sold the Policy, insuring the Property, to Plaintiff. Liberty

        Mutual or its agent represented to Plaintiff that the Policy included wind and hailstorm

        coverage for damage to Plaintiffls home. Liberty Mutual has refused the full extent of that

        coverage currently owed to Plaintiff.

9.      On or about April 13, 2019 the Property sustained extensive damage resulting from a severe

        storm that passed through the Houston, Texas area.

10.     In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to Liberty Mutual

        against the Policy for damage to the Property. Liberty Mutual assigned claim number

                                                   a
                                                   ►
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 5 of 18




      039825721-01 to Plaintiff's claim.

11.   Plaintiff asked Liberty Mutual to cover the cost of damage to the Property pursuant to the

      Policy.

12.   Damaged areas of the property include, but are not limited to, the roof, vents, flashings,

      gutters and downspouts. The stonii compromised the integrity of the roof allowing water

      to enter, causing water damage to the following areas of the interior: upstairs bedroom.

13.   Liberty Mutual assigned or hired Russell Cleminons ("Clemmons") to adjust the claim.

         a. Clemmons had a vested interest in undervaluing the claims assigned to him by

                Liberty Mutual in order to inaintain his einployinent. The disparity in the number

                of damaged items in his report compared to that of Plaintiff's Third-Party

                Adjuster's is evidence of fraud on the part of Cleinmons. The valuation of dainages

                that were included in Clemmons's report compared to Plaintiff's Third-Party

                Adjuster's is also evidence of fraud on the part of Cleminons.

         b. Furthermore, Clemmons was aware of Plaintiff's deductible before visiting the

                Property to conduct the inspection. Clemmons had advanced knowledge of the

                amount of damages he needed to find in order to either deny the claim or find the

                claim below the deductible.

         c. Clemmons made misrepresentations as to the amount of damage Plaintiffls

                Property sustained as well as misrepresentations regarding how much it would cost

                to repair the damage to Plaintiff's Property.

         d. Clemmons made further misrepresentations to Plaintiff during his inspection.

                Clemmons used his expertise to fabricate plausible explanations for why visible

                damage to Plaintiff's Property would not be covered under the policy. Such

                                                  3
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 6 of 18




             misrepresentations include damage to the Property owing from wear and tear,

             damage from a previous claiin, and damage of a type not consistent witli the type

             of claim that was made.

14.   Liberty Mutual, through its agents, namely Cleminons, conducted a substandard and

      improper inspection and adjustment of the Property, which yielded grossly inaccurate and

      unrealistic assessments of the cause, extent, and dollar aniount of damage to the Property.

15.   The initial adjustinent of the claim occurred on or around June 27, 2019. Clemmons found

      that there was no damage from a covered peril to the roof of the property.

16.   After application of the policy deductible, Plaintiff was left witliout adequate recovery to

      coinplete proper repairs on Plaintiff's home.

17.   To date, Plaintiff has received $0.00 for damage to Plaintiff's Property. The damage to

      Plaintiff's Property is currently estimated at $13,535.33.

18.   Since due deinand was made on August 20, 2019, Liberty Mutual has not communicated

      that any future settleinents or payments would be forthcoming to pay for the entire loss

      covered under the Policy, nor did it provide any explanation for failing to settle PlaintifPs

      claim properly.

19.   As stated above, Defendant failed to assess the claiin thoroughly. Based upon Defendant's

      grossly unreasonable, intentional, and reckless failure to investigate and adjust the claiin

      properly, Liberty Mutual failed to provide full coverage due under the Policy.

20.   As a result of Liberty Mutual's failure to provide full coverage, along with Liberty

      Mutual's delay tactics to avoid reasonable payment to Plaintiff, Plaintiff has suffered

      damages.

21.   Liberty Mutual failed to perform its contractual duties to Plaintiff under the terms of the

                                                4
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 7 of 18




      Policy. Specifically, Liberty Mutual refused to pay the full proceeds of the Policy, although

      due demand was made for aii ainount sufficieiit to cover repairs to the dainaged Property,

      and all conditions precedent to recover upon the Policy were acconiplished by Plaintiff.

22.   Defendant's misrepresentations, unreasonable delays, and continued denials constitute a

      breach of the statutory obligations under Chapters 541 and 542 of the Texas Iiisurance

      Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

      insurance contract between Liberty Mutual and Plaintiff.

23.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

      Plaintiffls claim in a fair manner, even though Defendant was aware of its liability to

      Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiffs

      coverage due uiider the Policy.

24.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiff a

      reasonable explanation for not making the full payment under the terms of the Policy.

25.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

      due to Plaintiff under the terms of the Policy. Specifically, Liberty Mutual, through its

      agents, servants, and representatives, namely Clemmons, performed an outcome-oriented

      investigation of Plaintiff's claim, which resulted in a biased, unfair, and inequitable

      evaluation of Plaintiff's losses on the Property.

26.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payinent

      of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

                                                5
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 8 of 18




      Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.

27.   Defendant's conduct constitutes a violation of the Texas hisurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

      Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

      delayed payment of Plaintiff's claim longer than allowed, and Plaintiff has not received

      full payment for the claim.

28.   Defendant's wrongful acts and omissioiis forced Plaintiff to retain the professional services

      of the attonieys and law finn representing Plaintiff with respect to these causes of action.


  CAUSES OF ACTION AGAINST DEFENDANT LIBERTY MUTUAL INSURANCE
                            COMPANY

                                  BREACH OF CONTRACT

29.   All allegations above are incorporated herein.

30.   ' Liberty Mutual is liable to Plaintiff for intentional violations of the Texas Insurance Code,

      and iiitentional breach of the common-law duty of good faith and fair dealing. It follows,

      then, that the breach of the statutory duties constitutes the foundation of an intentional

      breach of the insurance contract between Liberty Mutual and Plaintiff.

31.   Liberty Mutual's failure and/or refusal to pay adequate coverage as obligated under the

      terms of the Policy, and under the laws of the State of Texas, constitutes a breach of the

      insurance contract with Plaintiff.




                                                 6
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 9 of 18




            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

32.   All allegations above are incorporated herein.

33.   Liberty Mutual's conduct constitutes multiple violations of the Texas Insurance Code,

      Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this

      article are actionable by TEX. INS. CODE §541.151.

34.   Liberty Mutual's unfair settlement practice of misrepresenting to Plaintiff material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

35.   Liberty Mutual's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.   Liberty Mutual's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair metliod of competition and a deceptive

      act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.   Liberty Mutual's unfair settlement practice of failing within a reasonable time to affirm or

      deny coverage of the claiin to Plaintiff constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

38.   Liberty Mutual's unfair settlement practice of refusing to pay Plaintiff's claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).


                                                7
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 10 of 18




            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

39.   All allegations above are incorporated herein.

40.   Liberty Mutual's conduct constitutes multiple violations of the Texas Insurance Code,

      Prompt Payment of Claims. All violations made under this article are actionable by TEX.

      INS. CODE §542.060.

41.   Liberty Mutual's failure to notify Plaintiff in writing of its acceptance or rejection of the'

      full claim within the applicable time constraints constitutes a non-prompt payment in

      violation of TEX. INS. CODE §542.056.

42.   Liberty Mutual's delay in paying Plaintiff's claim following receipt of all items,

      statements, and forms reasonably requested and required, for longer than the amount of

      time provided, constitutes a non-prompt payment of the claim. TEX. INS. CODE

      §542.058.

          BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.   All allegations above are incorporated herein.

44.   Liberry Mutual's conduct constitutes a breach of the common-law duty of good faith and

      fair dealing owed to an insured in insurance contracts.

45.   Liberty Mutual's failure to adequately and reasonably investigate and evaluate Plaintiff's

      claim, althougli, at that time, Liberty Mutual knew or should have known by the exercise

      of reasonable diligence that liability was reasonably clear, constitutes a breach of the duty

      of good faith and fair dealing.

                                    DTPA VIOLATIONS

46.   All allegations above are incorporated herein.


                                                8
  Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 11 of 18




47.   Liberty Mutual's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer

      of goods and services provided by Libei-ty Mutual pursuant to the DTPA. Plaiiitiff has inet

      all conditions precedent to bringing this cause of action against Liberty Mutual.

      Specifically, Liberty Mutual's violations of the DTPA include, without limitation, the

      following matters:

      A.     By its acts, omissions, failures, and conduct, Liberty Mutual has violated sections

             17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Liberty Mutual's

             violations include without liinitation, (1) unreasonable delays in the investigation,

             adjustment, and resolution of Plaintiffls claim, (2) failure to give Plaintiff the

             benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiff's

             property when liability has become reasonably clear, which gives Plaintiff the right

             to recover under section 17.46(b)(2).

      B.     Liberty Mutual represented to Plaintiff that the Policy and Liberty Mutual's

             adjusting and investigative services had characteristics or benefits that they did not

             possess, which gives Plaintiff the right to recover under section 17.46(b)(5) of the

             DTPA.

      C.     Liberty Mutual also represented to Plaintiff that the Policy aiid Liberty Mutual's

             adjusting services were of a particular standard, quality, or grade when they were

             of another, in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthermore, Liberty Mutual advertised the Policy and adjusting services with the

             intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

             DTPA.

                                               9
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 12 of 18




      E.     Liberty Mutual breached an express warranty that the daniages caused by wind and

             hail would be covered under the Policy. This breach entitles Plaintiff to recovet

             under sections 17.46(b)(12) aiid (20) and 17.50(a)(2) of the DTPA.

      F.     Liberty Mutual's actions are unconscionable in that Liberty Mutual took advantage

             of PlaintifPs lack of knowledge, ability, and experience to a grossly unfair degree.

             Liberty Mutual's unconscionable conduct gives Plaintiff a right to relief under

             section 17.50(a)(3) of the DTPA; and

      G.     Liberty Mutual's conduct, acts, omissions, and failures, as described in this petition,

             are unfair practices in the business of insurance in violation of section 17.50(a)(4)

             of the DTPA.

48.   Each of the above-described acts, omissions, and failures of Liberty Mutual is a producing

      cause of Plaintiff's damages. All of the above-described acts, omissions, and failures were

      coiniiiitted "kiiowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                            FRAUD

49.   All allegations above are incorporated herein.

50.   Liberty Mutual is liable to Plaintiff for common-law fraud.

51.   Each and every misrepresentation described above concenled material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and Liberty Mutual

      knew its representations were false or made recklessly without any knowledge of their truth

      as a positive assertion.




                                               10
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 13 of 18




52.   Liberty Mutual inade the statements intending that Plaintiff act upon thein. Plaintiff then

      acted in reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

      coinmon-law fraud.

                                        KNOWLEDGE

53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiff's daiiiages described herein.

                                 WAIVER AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintif£

                                          DAMAGES

55.   Since the claim was made, Liberty Mutual has not properly compensated Plaintiff for all

      necessary repairs required, which are covered under the Policy. This has caused undue

      hardship and burden to Plaintiff. These damages are a direct result of Defendant's

      mishandling of Plaintiff's claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiff, either knowingly or

      recklessly, as a positive assertion, without kiiowledge of the truth. Defendaiit inade these

      false misrepresentations witli the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

57.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 14 of 18




      conduct of Defendant has caused Plaintiffls daiiiages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiff's Property, and aiiy

      investigative and engineering fees incurred.

58.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

      is the amount of Plaintiff's claim, consequential damages, together with attorney's fees.

59.   The damage to Plaintiff's Property is currently estimated at $13,535.33.

60.   For noncoinpliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

      to the Policy, court costs, and attorney's fees. For knowing and inteiitional conduct of the

      acts described above, Plaintiff asks for three (3) times Plaintiff's actual daniages. TEX.

      INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the ainount of Plaintiff's claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faitli and fair dealing, Plaintiff is entitled to

      coinpensatory daniages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      Liberty Mutual owed, and exemplary daniages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

                                                 12
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 15 of 18




      against by the iniposition of exeinplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount detennined by the finder of fact sufficient to punish

      Defendant for its wrongful conduct and to set aii example to deter Defendaiit and others

      from conunitting similar acts in the future.

64.   For fraud, Plaintiff is eiititled to recover actual and exemplary dainages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Reinedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaiiitiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that the damages sought are in an ainount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(1) of the Texas Rules of Civil Procedure, Plaintiff's counsel states that

      Plaintiff seeks only monetary relief of $100,000 or less, including damages of any kuid,

      penalties, costs, expenses, pre judgment interest, and attorney's fees. This stateinent from

      Plaintiff's counsel is made only for the purpose of compliance witli Tex. R. Civ. P. 47, and

      the amount in controversy does not exceed $75,000 at this time. Plaintiff also seeks pre-

      judgment and post judgment interest at the highest legal rate.




                                                13
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 16 of 18




                                 REQUESTS FOR DISCLOSURE

67.     Under Texas Rules of Civil Procedure 190 and 194, Plauitiff requests that Defendaiit disclose,

        within fifly (50) days from the date this request is served, the information or material described

        in Rules 190.2(b)(6) and 194.2.

                                          JURY DEMAND

68.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

        appropriate jury fee.

                                               PRAYER

        Plaintiff prays that Defendant, Liberty Mutual Insurance Company, be cited and served to

appear, and that upon trial hereof, Plaintiff, Aiidrew Bradt, has aiid recovers from Defendant,

Liberty Mutual Insurance Company, such sums as would reasonably and justly conipensate

Plaintiff in accordance with the rules of law and procedure, as to actual, consequential, and treble

damages under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all

punitive, additional, and exemplary damages, as may be found. In addition, Plaintiff requests the

award of attorney's fees for the trial and any appeal of this case, for all costs of Court expended

on Plaintiffls behalf, for pre judginent and post judginent interest as allowed by law; and for any

otlier and furtlier relief, at law or in equity, to which Plaintiff, Andrew Bradt, may show Plaintiff

is justly entitled.




                                                    14
 Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 17 of 18




                                                     Respectfully submitted,

                                                     CHAD T WILSON LAw FIRM, PLLC

                                                     By: /sl Chad T. Wilson

                                                     Chad T. Wilson
                                                     Bar No. 24079587
                                                     Ainanda J. Fulton
                                                     Bar No. 24077283
                                                     455 East Medical Center Blvd., Suite 555
                                                     Webster, Texas 77598
                                                     Telephone: (832) 415-1432
                                                     Facsimile: (281) 940-2137
                                                     eservice@cwilsonlaw.com
                                                     cwilson@cwilsonlaw.com
                                                     afulton@cwilsonlaw.com

                                                     ATTORNEYS FOR PLAINTIFF




                                 CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing instrument has been served on all
counsel of record on this 7th Day of October 2019.

Sheehy, Ware & Pappas P.C.
909 Fannin
Suite 2500
Houston, Texas 77010
713-951-1000
713-951-1199 — Facsimile




                                                15
                               Case 4:19-cv-04669 Document 1-1 Filed on 11/27/19 in TXSD Page 18 of 18
LEGAL DOCUMENT MANAGEMENT                                                                                          +                       c
                                                                                                                              @FP) Pos d~aGP'
 5930 LBJ FREEWAY SUITE #307
     DALLAS, TEXAS 75240
                                                                                                                                 Fi; sit-Ckass
                                                                                                                   Mailed Fram 75240      m
                                                                                                                   10I2912_019             _
                                                                                                                   032AOSi5100
                                                                                                                        O85




                                                                                   CORPORATiON SERUICE COMPANY
                                                                                       21 1 E, Tth STREET., #620
                                                                                        AUSTIN, TEXAS 18101
